127 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  GUM LOONG LIMITED PARTNERSHIP;  Gold Luck TradingCorp.;  Continental Seattle Partners LimitedPartnership;  Continental SeattleRealty, Debtors.In re:  GUM LOONG LIMITED PARTNERSHIP;  Gold Luck TradingCorp.;  Continental Seattle Partners LimitedPartnership;  Continental SeattleRealty, Appellants.v.BANK OF TOKYO, as Agent for Itself & Sakura Bank, Ltd., Appellee.
No. 96-35526.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 10, 1997.Filed Oct. 24, 1997.

1
Appeal from the United States District Court for the Western District of Washington, William L. Dwyer, District Judge, Presiding.


2
Before SKOPIL and TROTT, Circuit Judges, and ROLL, District Judge.**


3
MEMORANDUM*


4
Based on a full review of the record including the briefs and arguments of counsel, we affirm the district court's Order Affirming Bankruptcy Court Order Confirming Reorganization Plan dated April 4, 1996.


5
AFFIRMED.



**
 The Honorable John McCarthy Roll, United States District Judge, for the District of Arizona, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by Ninth Circuit Rule 36-3